Title: From Alexander Hamilton to John J. U. Rivardi, 31 May 1800
From: Hamilton, Alexander
To: Rivardi, John J. U.


Camp Scotch Plains [New Jersey] May 31, 1800. “I have received your letter of the fifteenth instant. As we live in a jealous country and in jealous times, a visit from General Hunter and the Duke of Kent is not to be courted. If, however, circumstances should occur in which the thing can not be avoided without a breach of politeness or liberality, it must be met with a good grace. With this caution, I leave the matter to your prudence and delicacy. If a visit shall take place—the same ceremonies are to be observed towards the Governor as would be observed towards a similar character in our own country. That is, he will be received by the Garrison with presented arms, officers and colours saluting and Music playing. In the reception of the Duke of Kent there will be the additional ceremonies of a discharge of Artillery, and the honors of the flag.…”
